PER CURIAM.
Having considered the appellant’s response to the Court’s order of April 10, 2001, the Court has determined that the order under review, which resulted from a *398periodic review of an adjudication of dependency and disposition, is an appealable non-final order. See Coy v. Dept. of Health & Rehab. Services, 623 So.2d 792 (Fla. 5th DCA 1993). The show cause order is discharged and the appeal shall proceed as an appeal from a non-final order.
The appellee’s motion to dismiss, served on November 7, 2000, and amended motion to dismiss, served on June 1, 2001, are denied as moot. The appellant’s motion to strike, served on November 29, 2000, petition for writ of mandamus, served on November 29, 2000, amended motion to strike, served on June 7, 2001, and petition for writ of mandamus, served on June 7, 2001, are denied as moot.
ALLEN, WOLF and WEBSTER, JJ., concur.